—Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered July 2, 1996, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Defendant abandoned his claim that he was entitled to a Huntley hearing concerning his statement to a private citizen, and we decline to review it in the interest of justice. Were we to reach this claim, we would find that there was no indication that the hotel security officer was acting as a police agent when he questioned defendant or that the police participated in the taking of this statement. Defendant’s remaining claims *200concerning his statements, and the court’s instructions to the jury thereon, are unpreserved and unavailing.
No reasonable view of the evidence supported defendant’s request for submission of the lesser included offense of trespass. There was no non-larcenous explanation for defendant’s entry.
The court properly permitted the People to introduce the hotel orders excluding defendant from the premises as well as limited details concerning the circumstances under which they issued, since the People were required to prove the lawfulness of these orders (see, People v Leonard, 62 NY2d 404). Concur— Nardelli, J. P., Rubin, Tom and Andrias, JJ.